


Exhibit 10.17

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into on December 22, 2010, by
and between Gregory R. Blatt (“Executive”) and IAC/InterActiveCorp, a Delaware
corporation (the “Company”), and is effective as of December 1, 2010 (the
“Effective Date”).

 

WHEREAS, the Company now desires to establish its right to the services of
Executive, in the capacity described below, on the terms and conditions
hereinafter set forth, and Executive is willing to accept such employment on
such terms and conditions.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Executive and the Company have agreed and do hereby agree as follows:

 

1A.          EMPLOYMENT. During the Term (as defined below), the Company shall
employ Executive, and Executive shall be employed, as the Chief Executive
Officer of the Company.  During Executive’s employment with the Company,
Executive shall do and perform all services and acts necessary or advisable to
fulfill the duties and responsibilities as are commensurate and consistent with
Executive’s position and shall render such services on the terms set forth
herein. During Executive’s employment with the Company, Executive shall report
to the Reporting Person(s). For purposes of this Agreement, “Reporting
Person(s)” shall mean the Chairman and Senior Executive of the Company (or, if
the Company ceases to be the ultimate parent entity in its affiliated group of
companies, the ultimate parent entity of the Company), so long as such
individual is Barry Diller, and otherwise to the Company’s Board of Directors
(or, if the Company ceases to be the ultimate parent entity of its affiliated
group of companies, the board of directors of the ultimate parent entity of the
Company). Executive shall have such powers and duties with respect to the
Company as may reasonably be assigned to Executive by the Reporting Person(s),
to the extent consistent with Executive’s position as Chief Executive Officer.
Executive agrees to devote substantially all of Executive’s working time,
attention and efforts to the Company and to perform the duties of Executive’s
position in accordance with the Company’s written policies as in effect from
time to time; provided, however, that Executive may (i) serve on civic or
charitable boards or committees and, with the consent of the Company’s Board of
Directors, corporate board of directors unrelated to the Company (it being
understood that for purposes of this Agreement the Company’s Board of Directors
hereby consents to Executive’s membership on those corporate Boards of Directors
on which Executive serves as of the Effective Date), (ii) deliver lectures or
fulfill speaking engagements and (iii) manage personal investments, in each case
so long as such activities, individually or in the aggregate, do not conflict or
interfere with the performance of Executive’s duties under this Agreement, other
than in any immaterial respect, or conflict with Executive’s obligations under
Section 2 of the Standard Terms and Conditions attached hereto.

 

2A.          TERM. This Agreement shall commence on the Effective Date and shall
continue for a period of three (3) years (the “Term”). Notwithstanding anything
to the contrary in this Section 2A, Executive’s employment hereunder may be
terminated in accordance with the provisions of Section 1 of the Standard Terms
and Conditions attached hereto.

 

--------------------------------------------------------------------------------


 

3A.          COMPENSATION.

 

(a)           BASE SALARY. During the period that Executive is employed with the
Company hereunder, the Company shall pay Executive an annual base salary of
$1,000,000 (the “Base Salary”), payable in equal biweekly installments (or, if
different, in accordance with the Company’s payroll practice as in effect from
time to time). The Base Salary may be increased from time to time in the
discretion of the Company. For all purposes under this Agreement, the term “Base
Salary” shall refer to the Base Salary as in effect from time to time.

 

(b)           EQUITY AWARDS.  In connection with the execution of this
Agreement, the Company has granted to Executive (i) a stock option to purchase
750,000 shares of common stock of the Company, subject to the terms of the Stock
Option Agreement attached hereto as Exhibit A-1 (the “2010 Option”) and
(ii) restricted stock units with respect to a maximum of 375,000 shares of
common stock of the Company, subject to the terms of the Restricted Stock Unit
Agreement attached hereto as Exhibit A-2 (the “2010 RSUs”).

 

(c)           DISCRETIONARY BONUS AND EQUITY AWARDS. During the period that
Executive is employed with the Company hereunder, (i) Executive shall be
eligible to receive discretionary annual bonuses (payable at the same time as
bonuses of other executives at the Company, but in no event later than March 15
of the year following the year with respect to which such bonuses are payable),
as determined by the Compensation and Human Resources Committee of the Board of
Directors of the Company (the “Compensation Committee”), and (ii) Executive
shall remain eligible for additional Company equity grants, as determined by the
Compensation Committee. Any additional equity awards granted to Executive shall
vest no earlier than the third anniversary of the Effective Date, other than as
a result of accelerated vesting upon a qualifying termination of employment as
provided in the applicable equity award agreement or in this Agreement.

 

(d)           BENEFITS. From the Effective Date through the date of termination
of Executive’s employment with the Company for any reason, Executive shall be
entitled to participate in any welfare, health and life insurance, pension
benefit and incentive programs as may be adopted from time to time by the
Company on the same basis as that provided to similarly situated senior
executives of the Company. Without limiting the generality of the foregoing,
Executive shall be entitled to the following benefits:

 

(i)            Reimbursement for Business Expenses. During the period that
Executive is employed with the Company hereunder, the Company shall reimburse
Executive for all reasonable and necessary expenses incurred by Executive in
performing Executive’s duties for the Company, on the same basis as similarly
situated senior executives and in accordance with the Company’s policies as in
effect from time to time.

 

(ii)           Vacation. During the period that Executive is employed with the
Company hereunder, Executive shall be entitled to paid vacation each year, in
accordance with the plans, policies, programs and practices of the Company
applicable to similarly situated senior executives of the Company generally.

 

2

--------------------------------------------------------------------------------


 

(iii)          Travel. Executive shall be entitled to first class commercial
travel and accommodations with respect to Executive’s business travel on behalf
of the Company.

 

4A.          LOCATION.  The Company is headquartered in New York, New York, and
its operating businesses are located in multiple locations across the United
States. It is expected that Executive shall spend his professional time both at
the New York headquarters and at the various businesses, and unless agreed upon
otherwise, shall have an office at the Company’s headquarters in New York, at
the office of Match.com, Inc. (“MatchCo”) in Dallas, TX, and at the Company’s
office in Los Angeles, CA, and such offices and administrative support at the
offices shall be commensurate with Executive’s position as Chief Executive
Officer.

 

5A.          NOTICES. All notices and other communications under this Agreement
shall be in writing and shall be given by first-class mail, certified or
registered with return receipt requested, or by hand delivery, overnight
delivery by a nationally recognized carrier, facsimile transmission or PDF, in
each case to the applicable address set forth below (or, if by facsimile
transmission or PDF, to a facsimile transmission number or email account
provided by the other party), and any such notice is deemed effectively given
when received by the recipient (or if receipt is refused by the recipient, when
so refused):

 

If to the Company:

 

IAC/InterActiveCorp

 

 

555 West 18th Street

 

 

New York, NY 10011

 

 

Attention: General Counsel

 

 

 

If to Executive:

 

At the most recent address for Executive on record at the Company.

 

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

 

6A.          GOVERNING LAW; JURISDICTION. This Agreement and the legal relations
thus created between the parties hereto (including, without limitation, any
dispute arising out of or related to this Agreement) shall be governed by and
construed under and in accordance with the internal laws of the State of New
York without reference to its principles of conflicts of laws. Any dispute
between the parties hereto arising out of or related to this Agreement will be
heard exclusively and determined before an appropriate federal court located in
the State of New York, or an appropriate New York state court, and each party
hereto submits itself and its property to the exclusive jurisdiction of the
foregoing courts with respect to such disputes. The parties hereto acknowledge
and agree that this Agreement was executed and delivered in the State of New
York, that the Company is headquartered in New York City and that, in the course
of performing duties hereunder for the Company, Executive shall have multiple
contacts with the business and operations of the Company, as well as other
businesses and operations in the State of New York, and that for those and other
reasons this Agreement and the undertakings of the parties hereunder bear a
reasonable relation to the State of New York. Each party hereto (i) agrees that
service of process may be made by mailing a copy of any relevant document to the
address of the party set forth above, (ii) waives to the fullest extent
permitted by law any objection which it may now or hereafter have to the courts
referred to above on the grounds of inconvenient forum or otherwise as regards
any dispute between the parties hereto arising out of or related to this

 

3

--------------------------------------------------------------------------------


 

Agreement, (iii) waives to the fullest extent permitted by law any objection
which it may now or hereafter have to the laying of venue in the courts referred
to above as regards any dispute between the parties hereto arising out of or
related to this Agreement and (iv) agrees that a judgment or order of any court
referred to above in connection with any dispute between the parties hereto
arising out of or related to this Agreement is conclusive and binding on it and
may be enforced against it in the courts of any other jurisdiction.

 

7A.          COUNTERPARTS. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

8A.          STANDARD TERMS AND CONDITIONS. Executive expressly understands and
acknowledges that the Standard Terms and Conditions attached hereto are
incorporated herein by reference, deemed a part of this Agreement and are
binding and enforceable provisions of this Agreement. References to “this
Agreement” or the use of the term “hereof” shall refer to this Agreement and the
Standard Terms and Conditions attached hereto, taken as a whole.

 

9A.          SECTION 409A OF THE INTERNAL REVENUE CODE.

 

(a)           The date of Executive’s “separation from service”, as defined in
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the rules and regulations issued thereunder (“Section 409A”) (and as determined
by applying the default presumptions in Treas. Reg. §1.409A-1(h)(1)(ii)), shall
be treated as the date of his termination of employment for purposes of
determining the time of payment of any amount that becomes payable to Executive
under this Agreement and under any Plan upon his termination of employment and
that constitutes a deferral of compensation subject to Section 409A after taking
into account all exclusions applicable to such payment under Section 409A.

 

(b)           To the extent any payment otherwise required to be made to
Executive hereunder or under any Plan on account of his separation from service
constitutes a deferral of compensation subject to Section 409A after taking into
account all exclusions applicable to such payment under Section 409A, and
Executive is a “specified employee” (within the meaning of Section 409A) as of
the date of his separation from service, then such payment shall not be made
prior to the first business day after the earlier of (i) the expiration of six
months from the date of Executive’s separation from service for any reason other
than death, or (ii) the date of his death (such first business day, the “Delayed
Payment Date”). On the Delayed Payment Date, there shall be paid to Executive
or, if he has died, to his estate, in a single cash lump sum, an amount equal to
the aggregate amount of all payments delayed pursuant to the preceding sentence,
plus interest on such delayed payments for the period of such delay computed at
the then applicable borrowing rate of the Company as of the commencement of such
delay. In no event shall the Company be required to pay Executive any “gross-up”
or other payment with respect to any taxes, interest or penalties imposed under
Section 409A with respect to any benefit paid to Executive hereunder.

 

(c)           To the extent permitted under Section 409A, the Company also
agrees to take any reasonable steps requested by Executive to avoid adverse tax
consequences to Executive resulting from the failure of the terms of this
Agreement or any Plan to comply with Section 409A or any operational failures to
comply with the requirements of Section 409A in connection

 

4

--------------------------------------------------------------------------------


 

with any payments or benefits paid or provided to Executive under this Agreement
or any Plan, provided that the steps so requested do not cause the Company to
incur any additional costs (other than incidental costs) associated with taking
such steps. Any modification to the terms of this Agreement or any Plan
resulting from the immediately preceding sentence shall maintain the original
intent and economic benefit to Executive of the applicable provision of this
Agreement or such Plan, to the maximum extent reasonably possible without
violating any applicable requirement of Section 409A and without requiring any
additional payments to Executive.

 

(d)           To the extent that the reimbursement of any expenses or the
provision of any in-kind benefits under this Agreement or under any Plan
constitute “deferred compensation” under Section 409A (after taking into account
all exclusions applicable to such payments or benefits under Section 409A),
(i) any such reimbursement shall be paid as soon as administratively practicable
after the expense in question has been incurred and Executive has submitted to
the Company the documentation required for the reimbursement of such expense,
but in no event later than December 31 of the year following the year in which
the expense was incurred; (ii) the amount of such expenses eligible for
reimbursement, or in-kind benefits to be provided, during any one calendar year
shall not affect the amount of such expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other calendar year; and
(iii) Executive’s right to receive such reimbursements, or in-kind benefits,
shall not be subject to liquidation or exchange for any other benefit.

 

(e)           In the case of any amounts payable to Executive under this
Agreement, or under any Plan, that may be treated as payable in the form of “a
series of installment payments”, as defined in Treasury Regulation
Section 1.409A-2(b)(2)(iii), Executive’s right to receive such payments shall be
treated as a right to receive a series of separate payments for purposes of such
Treasury Regulation; provided, however, that in the case of any such amounts so
payable under any Plan, the foregoing provision shall apply to the amounts so
payable thereunder only if either (x) Executive first acquires a legally binding
right to receive such amounts on or after the Effective Date, or (y) if he first
acquired such right before such date, such Plan had a comparable separate
payment designation provision in effect for the amounts so payable under the
Plan either at the time Executive first acquired his legally binding right to
such payments, or if later, on December 31, 2008.

 

(f)            For purposes of the foregoing, “Plan” shall mean any plan,
program, agreement (other than this Agreement) or other arrangement maintained
by the Company or any of its affiliates that is a “nonqualified deferred
compensation plan” within the meaning of Section 409A and under which any
payments or benefits are to be made or provided to Executive, to the extent they
constitute a deferral of compensation subject to the requirements of
Section 409A after taking into account all exclusions applicable to such
payments or benefits under Section 409A.

 

10A.       INDEMNIFICATION. The Company shall indemnify, defend and hold
harmless Executive to the fullest extent permitted by applicable law in effect
at the time of the subject act or omission, and shall advance to Executive
reasonable attorneys’ fees and expenses as such fees and expenses are incurred
(subject to an undertaking from Executive to repay such advances if it shall be
finally determined by a judicial decision which is not subject to further appeal
that Executive was not entitled to the reimbursement of such fees and expenses),
and Executive will be entitled to the protection of any insurance policies that
the Company may elect to maintain

 

5

--------------------------------------------------------------------------------


 

generally for the benefit of its directors and officers (subject to the terms
and conditions contained therein), against all liabilities, costs, charges and
expenses incurred or sustained by him in connection with a Proceeding if
Executive acted in good faith and in a manner Executive reasonably believed to
be in or not opposed to the best interests of the Corporation, and, with respect
to a criminal proceeding, had no reasonable cause to believe Executive’s conduct
was unlawful. For the purposes of this Section 10A, a “Proceeding” shall mean
any action, suit or proceeding, whether civil, criminal, administrative or
investigative, in which Executive is made, or is threatened to be made, a party
to, or a witness in, such action, suit or proceeding by reason of the fact that
Executive is or was an officer, director or employee of Company or any of its
affiliates or is or was serving as an officer, director, member, employee,
trustee or agent of any other entity at the request of the Company. This
Section 10A shall not limit Executive’s rights to indemnification under the
Company’s bylaws and the Company’s certificate of incorporation, as in effect
from time to time.

 

11A.        Reduction of Certain Payments.  Notwithstanding anything to the
contrary in this Agreement, in any other agreement between Executive and the
Company or any plan maintained by the Company, if there is a Section 280G Change
in Control (as defined in Section 11A(e)(i) below), the following rules shall
apply:

 

(a)           Except as otherwise provided in Section 11A(c) below, if it is
determined in accordance with Section 11A(d) below that any portion of the
Contingent Compensation Payments (as defined in 11A(e)(ii) below) that otherwise
would be paid or provided to Executive or for his benefit in connection with the
280G Change in Control would be subject to the excise tax imposed under section
4999 of the Code (“Excise Tax”), then such Contingent Compensation Payments
shall be reduced by the smallest total amount necessary in order for the
aggregate present value of all such Contingent Compensation Payments after such
reduction, as determined in accordance with the applicable provisions of section
280G of the Code and the regulations issued thereunder, not to exceed the Excise
Tax Threshold Amount (as defined in Section 11A(e)(iii) below).

 

(b)           If the Auditor (as defined in Section 11A(d) below) determines
that any reduction is so required, the Payments to be reduced, and the reduction
to be made to such Payments, shall be determined by the Auditor in its sole
discretion in a manner which will result in the least economic cost to
Executive, and if the reduction with respect to two or more Payments would
result in equivalent economic cost to Executive, such Payments shall be reduced
in the inverse chronological order of the dates on which such Payments were
otherwise scheduled to be made to Executive, until the required reduction has
been fully achieved.

 

(c)           No reduction in any of the Executive’s Contingent Compensation
Payments shall be made pursuant to Section 11A(a) above if it is determined in
accordance with Section 11A(d) below that the After Tax Amount of the Contingent
Compensation Payments payable to Executive without such reduction would exceed
the After Tax Amount of the reduced Contingent Compensation Payments payable to
him in accordance with Section 11A(a) above. For purposes of the foregoing,
(x) the “After Tax Amount” of the Contingent Compensation Payments, as computed
with, and as computed without, the reduction provided for under
Section 11A(a) above, shall mean the amount of the Contingent Compensation
Payments, as so

 

6

--------------------------------------------------------------------------------


 

computed, that Executive would retain after payment of all taxes (including
without limitation any federal, state or local income taxes, the Excise Tax or
any other excise taxes, any medicare or other employment taxes, and any other
taxes) imposed on such Contingent Compensation Payments in the year or years in
which payable; and (y) the amount of such taxes shall be computed at the rates
in effect under the applicable tax laws in the year in which the 280G Change in
Control occurs, or if then ascertainable, the rates in effect in any later year
in which any Contingent Compensation Payment is expected to be paid following
the 280G Change in Control, and in the case of any income taxes, by using the
maximum combined federal, state and (if applicable) local income tax rates then
in effect under such laws.

 

(d)           A determination as to whether any Excise Tax is payable with
respect to Executive’s Contingent Compensation Payments and if so, as to the
amount thereof, and a determination as to whether any reduction in Executive’s
Contingent Compensation Payments is required pursuant to the provisions of
Sections 11A(a) and 11A(c) above, and if so, as to the amount of the reduction
so required, shall be made by no later than 15 days prior to the closing of the
transaction or the occurrence of the event that constitutes the 280G Change in
Control. Such determinations, and the assumptions to be utilized in arriving at
such determinations, shall be made by an independent auditor (the “Auditor”)
jointly selected by Executive and the Company, all of whose fees and expenses
shall be borne and directly paid solely by the Company.  The Auditor shall be a
nationally recognized public accounting firm which has not, during the two years
preceding the date of its selection, acted in any way on behalf of the Company
or any of its affiliates. If Executive and the Company cannot agree on the firm
to serve as the Auditor, then Executive and the Company shall each select one
accounting firm and those two firms shall jointly select the accounting firm to
serve as the Auditor.  The Auditor shall provide a written report of its
determinations, including detailed supporting calculations, both to Executive
and to the Company. .  The determinations made by the Auditor pursuant to this
Section 11A(d) shall be binding upon Executive and the Company.

 

(e)           For purposes of the foregoing, the following terms shall have the
following respective meanings:

 

(i)            “280G Change in Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company, as determined in accordance with section
280G(b)(2) of the Code and the regulations issued thereunder.

 

(ii)           “Contingent Compensation Payment” shall mean any payment or
benefit in the nature of compensation that is to be paid or provided to
Executive or for his benefit in connection with a 280G Change in Control
(whether under this Agreement or otherwise, including by the entity, or by any
affiliate of the entity, whose acquisition of the stock of the Company or its
assets constitutes the Change in Control) if Executive is a “disqualified
individual” (as defined in section 280G(c) of the Code) at the time of the 280G
Change in Control, to the extent that such payment or benefit is “contingent” on
the 280G Change in Control within the meaning of section 280G(b)(2)(A)(i) of the
Code and the regulations issued thereunder.

 

7

--------------------------------------------------------------------------------


 

(iii)          “Excise Tax Threshold Amount” shall mean an amount equal to
(x) three times Executive’s “base amount” within the meaning of section
280G(b)(3) of the Code and the regulations issued thereunder, less (y) $1,000.

 

[The Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Executive has executed and
delivered this Agreement on December 22, 2010.

 

 

IAC/InterActiveCorp

 

 

 

 

 

/S/ GREGG WINIARSKI

 

By: Gregg Winiarski

 

Title: Senior Vice President, General Counsel and Secretary

 

 

 

 

 

/s/ GREGORY R. BLATT

 

Gregory R. Blatt

 

--------------------------------------------------------------------------------

 

STANDARD TERMS AND CONDITIONS

 

1.             TERMINATION OF EXECUTIVE’S EMPLOYMENT.

 

(a)           DEATH. In the event Executive’s employment hereunder is terminated
by reason of Executive’s death, the Company shall pay Executive’s designated
beneficiary or beneficiaries, within thirty (30) days of Executive’s death in a
lump sum in cash, (i) Executive’s Base Salary through the end of the month in
which death occurs and (ii) any Accrued Obligations (as defined in
Section 1(f) below).

 

(b)           DISABILITY. If, as a result of Executive’s incapacity due to
physical or mental illness (“Disability”), Executive shall be unable to
substantially perform Executive’s duties with the Company for a period of four
(4) consecutive months and, within thirty (30) days after written notice of a
pending termination for Disability is provided to Executive by the Company (in
accordance with Section 5A hereof), Executive shall not have been able to
substantially perform Executive’s duties, Executive’s employment under this
Agreement may be terminated by the Company for Disability. During any period
prior to such termination during which Executive is absent from the full-time
performance of Executive’s duties with the Company due to Disability, the
Company shall continue to pay Executive’s Base Salary at the rate in effect at
the commencement of such period of Disability, offset by any amounts payable to
Executive under any disability insurance plan or policy provided by the Company.
Upon termination of Executive’s employment due to Disability, the Company shall
pay Executive within thirty (30) days of such termination in a lump sum in cash
(i) Executive’s Base Salary through the end of the month in which termination
occurs, offset by any amounts payable to Executive under any disability
insurance plan or policy provided by the Company; and (ii) any Accrued
Obligations.

 

(c)           TERMINATION FOR CAUSE; TERMINATION BY EXECUTIVE WITHOUT GOOD
REASON. Upon the termination of Executive’s employment by the Company for Cause
(as defined below) or by Executive without Good Reason (as defined below), the
Company shall have no further obligation hereunder, except for the payment of
any Accrued Obligations (other than clause (iv) of the definition of Accrued
Obligations, which shall not be paid to Executive) within thirty (30) days of
such termination in a lump sum in cash. As used herein, “Cause” shall mean:
(i) the plea of guilty or nolo contendere to, or conviction for, the commission
of a felony offense by Executive; provided, however, that after indictment, the
Company may suspend Executive from the rendition of services, but without
limiting or modifying in any other way the Company’s obligations under this
Agreement; provided, further, that Executive’s employment shall be immediately
reinstated if the indictment is dismissed or otherwise dropped and there is not
otherwise grounds to terminate Executive’s employment for Cause; (ii) a material
breach by Executive of a fiduciary duty owed to the Company, provided, that the
Reporting Person(s) determine(s), in the good faith discretion of the Reporting
Person(s), that such material breach undermines the confidence of the Reporting
Person(s) in Executive’s fitness to continue in his position, as evidenced in
writing from the Reporting Person(s) (it being understood that the determination
as to whether such material breach occurred is not in the good faith discretion
of the Reporting Person(s)); (iii) a material breach by Executive of any of the
covenants made by Executive in Section 2 hereof, provided, however, that in the
event such

 

--------------------------------------------------------------------------------


 

material breach is curable, Executive shall have failed to remedy such material
breach within ten (10) days of Executive having received a written demand for
cure by the Reporting Person(s), which demand specifically identifies the manner
in which the Company believes that Executive has materially breached any of the
covenants made by Executive in Section 2 hereof; (iv) Executive’s continued
willful failure to perform material duties required by this Agreement (other
than any such failure resulting from incapacity due to physical or mental
illness) following receipt of written notice signed by the Reporting
Person(s) which specifically identifies the nature of such willful failure to
perform and a reasonable opportunity to cure; (v) a material violation by
Executive of any Company policy pertaining to ethics, wrongdoing or conflicts of
interest, which policy had been disseminated to Executive or otherwise made
generally available prior to such violation; and (vi) any act or omission which
occurred prior to the Effective Date and which would have constituted “Cause”
under any previous employment agreement between Executive and the Company (the
“Previous Employment Agreements”).

 

(d)           TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR
CAUSE OR RESIGNATION BY EXECUTIVE FOR GOOD REASON. If Executive’s employment
hereunder is terminated prior to the expiration of the Term by the Company for
any reason other than Executive’s death, Disability or Cause, or if Executive
terminates his employment hereunder prior to the expiration of the Term for Good
Reason, then:

 

(i)            the Company shall pay to Executive an amount equal to the Base
Salary Executive would have been paid for the balance of the applicable Term but
in any event for no less than a twelve (12) month period, in the time and manner
set forth below;

 

(ii)           the Company shall pay Executive within thirty (30) days after the
date of such termination in a lump sum in cash any Accrued Obligations;

 

(iii)          all equity compensation awards set forth on Schedule A to this
Agreement (the “Pre-Existing Awards”) that are outstanding and unvested at the
time of such termination of employment immediately shall vest on the date of his
termination of employment (his “Termination Date”), and with respect to any such
awards other than stock options or stock appreciation rights, such awards shall
immediately be settled, and any then-vested options of Executive included in
such awards (including options vesting as a result of this Section 1(d)(iii)),
shall remain exercisable through the date that is the later of (A) eighteen
months following the date of such termination and (B) February 19, 2013, but in
no event beyond the scheduled expiration date of such options; provided,
however, that to the extent that any such equity awards constitute
“non-qualified deferred compensation” within the meaning of Section 409A, such
awards shall vest on Executive’s Termination Date, but only settle in accordance
with their terms in effect as of immediately prior to the Effective Date under
the applicable plan and award agreement;

 

(iv)          Executive’s options (the “MatchCo Options”) to purchase shares of
common stock of MatchCo, $0.01 par value, the 2010 Options and 2010 RSUs shall
vest and, in the case of the 2010 RSUs, be settled, to the extent provided in
the applicable award agreements; and

 

(v)           any compensation awards of Executive based on, or in the form of,
Company equity (e.g., restricted stock, restricted stock units, stock options or
similar instruments), other than the Pre-

 

2

--------------------------------------------------------------------------------


 

Existing Awards, the 2010 RSUs, the 2010 Options and the MatchCo Options,
(A) that are granted to Executive after the Effective Date, (B) that are
outstanding and unvested at the time of such termination of employment, and
(C) that are scheduled to vest during the twelve month period immediately
following Executive’s Termination Date, immediately shall vest on the
Termination Date and with respect to equity awards other than stock options or
stock appreciation rights, shall immediately be settled, and any such vested
options to purchase Company stock (including options vesting as a result of this
provision), shall remain exercisable through the date that is eighteen months
following the date of such termination or, if earlier, through the scheduled
expiration date of such options; provided that any such award with a vesting
schedule that would, but for a termination of employment, have resulted in a
smaller percentage (or none) being vested through the end of the twelve-month
period described in clause (C) above than if it vested annually pro rata over
its vesting period shall for purposes of this provision be treated as though it
vested annually pro rata over its vesting period (e.g., if 100 RSUs were granted
2.7 years prior to the date of termination and vested annually over five years
and 100 RSUs were granted 1.7 years prior to the date of termination and vested
on the fifth anniversary of the grant date, then on the date of termination 20
RSUs from the first award and 40 RSUs from the second award would vest in the
time and manner set forth above).  Notwithstanding the foregoing, (1) any
amounts that would vest under this provision but for the fact that outstanding
performance conditions have not been satisfied shall vest only if, and at such
point as, such performance conditions are satisfied, and (2) the terms of any
future awards may be varied in the governing documents of such award.

 

The payment to Executive of the severance benefits described in this
Section 1(d) (other than Accrued Obligations) generally (including any
accelerated vesting) shall be subject to Executive’s compliance with the
restrictive covenants set forth in Section 2 hereof.  Any severance benefits due
to Executive pursuant to Section 1(d)(i) shall be paid in equal biweekly
installments (or, if different, in accordance with the Company’s payroll
practice as in effect immediately prior to Executive’s Termination Date) over
the course of the twelve (12) month period beginning on the first business day
of the second month following the month in which Executive’s Separation from
Service (as such term is defined below) took place (plus interest on the amount
delayed from the date of termination to the date payment begins at the then
applicable borrowing rate of the Company as of the commencement of such delay).
Any severance benefits due to Executive pursuant to Section 1(d)(iii),
1(d)(iv) and 1(d)(v) shall vest and (with respect to awards other than stock
options and stock appreciation rights) be paid/settled within 60 (sixty) days
after the Termination Date.

 

For purposes of this Agreement, “Good Reason” shall mean actions taken by the
Company resulting in a material negative change in the employment relationship.
For these purposes, a “material negative change in the employment relationship”
shall include, without limitation, the occurrence of any of the following
without Executive’s prior written consent:  (A) requiring Executive to report to
any person or persons that do not qualify as Reporting Person(s) under the terms
of this Agreement, (B) a material diminution in title or the assignment of
duties and responsibilities to, or limitation on duties of, Executive
inconsistent with Executive’s position as Chief Executive Officer, excluding for
this purpose any such instance that is an isolated and inadvertent action not
taken in bad faith or that is authorized pursuant to this Agreement,
(C) Executive ceasing to be the Chief Executive Officer of the ultimate parent
entity in the

 

3

--------------------------------------------------------------------------------


 

Company’s affiliated group of companies, other than pursuant to a termination of
Executive’s employment due to death, disability or Cause or a voluntary
termination of employment without Good Reason, (D) any material reduction in
Executive’s Base Salary, (E) requiring Executive’s principal place of business
to be in a location other than Dallas, TX or New York, NY, (F) the failure of
the Company (or, if the Company ceases to be the ultimate parent entity of its
affiliated group of companies, the ultimate parent entity of the Company) to
nominate Executive to stand for election to the Board of Directors of the
Company (or, if the Company ceases to be the ultimate parent entity of its
affiliated group of companies, the board of directors of the ultimate parent
entity of the Company) or the removal of the Executive from the Board of
Directors of the Company (or, if the Company ceases to be the ultimate parent
entity of its affiliated group of companies, the board of directors of the
ultimate parent entity of the Company), other than pursuant to a termination of
Executive’s employment due to death, Disability or Cause or a voluntary
termination of employment without Good Reason, or (G) any other action or
inaction that constitutes a material breach by the Company of the Agreement or
the agreements for the 2010 RSUs, the 2010 Options or the MatchCo Options;
provided that in no event shall Executive’s resignation be for “Good Reason”
unless (x) an event or circumstance constituting “Good Reason” shall have
occurred and Executive provides the Company with written notice thereof within
thirty (30) days after Executive has knowledge of the occurrence or existence of
such event or circumstance, which notice specifically identifies the event or
circumstance that Executive believes constitutes Good Reason, (y) the Company
fails to correct the circumstance or event so identified within thirty (30) days
after the receipt of such notice, and (z) Executive resigns within ninety (90)
days after the date of delivery of the notice referred to in clause (x) above.

 

(e)           MITIGATION; OFFSET. In the event of any termination of Executive’s
employment hereunder, Executive shall be under no obligation to seek other
employment. If Executive obtains other employment during the period of time in
which the Company is required to make payments to Executive pursuant to
Section 1(d)(i) above, the amount of any installment payments remaining to be
made to Executive thereunder at the time such other employment commences shall
be reduced, on a dollar for dollar basis, in the order of the scheduled dates of
payment of such remaining installments (taking into account any delay in any
installment payment required under Section 9A of the Agreement) by the amount of
compensation received by Executive from such other employment on or prior to the
scheduled date of payment of each such remaining installment. For purposes of
this Section 1(e), Executive shall have an obligation to inform the Company
regarding Executive’s employment status following termination and during the
period of time in which the Company is making payments to Executive under
Section 1(d)(i) above.

 

(f)            ACCRUED OBLIGATIONS. As used in this Agreement, “Accrued
Obligations” shall mean the sum of (i) any portion of Executive’s accrued but
unpaid Base Salary through the date of death or termination of employment for
any reason, as the case may be; (ii) any unreimbursed business expenses;
(iii) the value of any accrued and unused vacation days; (iv) any annual bonus
payment allocated to or determined to be payable to Executive but not yet paid;
and (v) any compensation previously earned but deferred by Executive (together
with any interest or earnings thereon) that has not yet been paid and that is
not otherwise scheduled to be paid at a later date pursuant to any deferred
compensation arrangement of the Company to which

 

4

--------------------------------------------------------------------------------


 

Executive is a party, if any (provided, that any election made by Executive
pursuant to any deferred compensation arrangement that is subject to
Section 409A regarding the schedule for payment of such deferred compensation
shall prevail over this Section 1(f) to the extent inconsistent herewith).

 

(g)           NON-RENEWAL. If the Company does not renew this Agreement at the
end of the Term then, provided Executive’s employment hereunder continues
through the expiration date then in effect, effective as of such expiration
date, Executive’s employment with the Company automatically will terminate and
the Company and Executive shall have the same rights and obligations hereunder
as they would if the Company had terminated Executive’s employment hereunder
prior to the end of the Term for any reason other than Executive’s death,
Disability or Cause.

 

(h)           RESIGNATION FROM ALL POSITIONS.  Notwithstanding any other
provision of this Agreement, upon the termination of Executive’s employment for
any reason, unless otherwise requested by the Board of Directors of the Company,
Executive shall immediately resign as of the Termination Date from all positions
that he holds with the Company and any of its subsidiaries, including, without
limitation, the Board of Directors of the Company and all boards of directors of
any subsidiary of the Company or any parent company of the Company.  Executive
hereby agrees to execute any and all documentation to effectuate such
resignations upon request by the Company.

 

2.                                       CONFIDENTIAL INFORMATION;
NON-COMPETITION; NON-SOLICITATION; AND PROPRIETARY RIGHTS.

 

(a)         CONFIDENTIALITY. Executive acknowledges that, while employed by the
Company, Executive has occupied and will occupy a position of trust and
confidence. The Company has provided and shall provide Executive with
“Confidential Information” as referred to below. Executive shall not, except as
Executive in good faith deems appropriate to perform Executive’s duties
hereunder or as required by applicable law or regulation, governmental
investigation, subpoena, or in connection with enforcing the terms of this
Agreement (or any agreement referenced herein) without limitation in time,
communicate, divulge, disseminate, disclose to others or otherwise use, whether
directly or indirectly, any Confidential Information regarding the Company or
any of its subsidiaries or affiliates. “Confidential Information” shall mean
information about the Company or any of its subsidiaries or affiliates, and
their respective businesses, employees, consultants, contractors, clients and
customers that is not disclosed by the Company or any of its subsidiaries or
affiliates for financial reporting purposes or otherwise generally made
available to the public (other than by Executive’s breach of the terms hereof or
the terms of any previous confidentiality obligation by Executive to the
Company) and that was learned or developed by Executive in the course of
employment by the Company or any of its subsidiaries or affiliates, including
(without limitation) any proprietary knowledge, trade secrets, data, formulae,
information and client and customer lists and all papers, resumes, and records
(including computer records) of the documents containing such Confidential
Information. Executive acknowledges that such Confidential Information is
specialized, unique in nature and of great value to the Company and its
subsidiaries or affiliates, and that such information gives the Company and its
subsidiaries or affiliates a competitive advantage. Executive agrees to deliver
or return to the Company, at the Company’s written request at any

 

5

--------------------------------------------------------------------------------


 

time or upon termination or expiration of Executive’s employment or as soon
thereafter as possible, all documents, computer tapes and disks, records, lists,
data, drawings, prints, notes and written information (and all copies thereof)
furnished by the Company and its subsidiaries or affiliates or prepared by
Executive in the course of Executive’s employment by the Company and its
subsidiaries or affiliates; provided, that, Executive may retain his personal
effects, copies of documentation reasonably necessary for Executive to prepare
his tax returns and documents relating to Executive’s compensation. As used in
this Agreement, “subsidiaries” and “affiliates” shall mean any company
controlled by, controlling or under common control with the Company.

 

(b)         NON-COMPETITION. In consideration of this Agreement, and for other
good and valuable consideration provided hereunder, the receipt and sufficiency
of which are hereby acknowledged by Executive, Executive hereby agrees and
covenants that, during Executive’s employment with the Company and for a period
of (12) twelve months thereafter, or if longer, a number of months thereafter
equal to the number of months of Base Salary continuation received pursuant to
Section 1(d)(i), Executive shall not, without the prior written consent of the
Company, directly or indirectly, engage in or become associated with a
Competitive Activity. For purposes of this Section 2(b), (i) a “Competitive
Activity” means any business or other endeavor involving products or services
that are the same or similar to products or services (the “Company Products or
Services”) that any business of the Company is engaged in providing as of the
date hereof or at any time during the Term, provided (A) such business or
endeavor constituted at least 20% of the revenues of the Company during one of
the two Company fiscal years immediately preceding the fiscal year in which
Executive’s termination of employment with the Company occurs, and (B) such
business or endeavor is in the United States, or in any foreign jurisdiction in
which the Company provides, or has provided during the Term, the relevant
Company Products or Services, and (ii) Executive shall be considered to have
become “associated with a Competitive Activity” if Executive becomes directly or
indirectly involved as an owner, principal, employee, officer, director,
independent contractor, representative, stockholder, financial backer, agent,
partner, member, advisor, lender, consultant or in any other individual or
representative capacity with any individual, partnership, corporation or other
organization that is engaged in a Competitive Activity.  Notwithstanding
anything else in this Section 2(b), (1) Executive may become employed by or
provide services to a partnership, corporation or other organization that is
engaged in a Competitive Activity so long as Executive has no direct or indirect
responsibilities or involvement in the Competitive Activity, (2) Executive may
own, for investment purposes only, up to five percent (5%) of the outstanding
capital stock of any publicly-traded corporation engaged in a Competitive
Activity if the stock of such corporation is either listed on a national stock
exchange or on the NASDAQ National Market System and if Executive is not
otherwise affiliated with such corporation, (3) if Executive’s employment
hereunder is terminated by the Company for any reason other than Executive’s
death, Disability or Cause, or is terminated by Executive for Good Reason, then
the restrictions contained in this Section 2(b) shall lapse, other than with
respect to the “personals” business (which includes, without limitation, the
business of MatchCo), with respect to which the restrictions contained in this
Section 2(b) shall apply, and (4) Executive shall only be subject to the
restrictions contained in this Section 2(b) to the extent the activity that
would otherwise be prohibited by this Section 2(b) poses a reasonable
competitive threat to the Company, which determination shall be made by the
Company in good faith.

 

6

--------------------------------------------------------------------------------


 

(c)           NON-SOLICITATION OF EMPLOYEES. Executive recognizes that he
possesses and will possess Confidential Information about other employees,
consultants and contractors of the Company and its subsidiaries relating to
their education, experience, skills, abilities, compensation and benefits, and
inter-personal relationships with suppliers to and customers of the Company and
its subsidiaries. Executive recognizes that the information he possesses and
will possess about these other employees, consultants and contractors is not
generally known, is of substantial value to the Company and its subsidiaries in
developing their respective businesses and in securing and retaining customers,
and has been and will be acquired by Executive because of Executive’s business
position with the Company. Executive agrees that, during Executive’s employment
with the Company, and for a period of eighteen (18) months thereafter, Executive
will not, directly or indirectly, solicit or recruit any employee of the Company
or any of its subsidiaries (or any individual who was an employee of the Company
or any of its subsidiaries at any time during the six (6) months prior to such
act of hiring, solicitation or recruitment) for the purpose of being employed by
Executive or by any business, individual, partnership, firm, corporation or
other entity on whose behalf Executive is acting as an agent, representative or
employee and that Executive will not convey any such Confidential Information or
trade secrets about other employees of the Company or any of its subsidiaries to
any other person except within the scope of Executive’s duties hereunder.
Notwithstanding the foregoing, Executive is not precluded from soliciting any
individual who (i) responds to any public advertisement or general solicitation,
or (ii) has been terminated by the Company prior to the solicitation.

 

(d)           NON-SOLICITATION OF BUSINESS PARTNERS. During Executive’s
employment with the Company, and for a period of twelve (12) months thereafter,
Executive shall not, without the prior written consent of the Company, persuade
or encourage any business partners or business affiliates of the Company or its
subsidiaries to cease doing business with the Company or any of its subsidiaries
or to engage in any business competitive with the Company or its subsidiaries.

 

(e)           PROPRIETARY RIGHTS; ASSIGNMENT. All Employee Developments are and
shall be made for hire by Executive for the Company or any of its subsidiaries
or affiliates. “Employee Developments” means any discovery, invention, design,
method, technique, improvement, enhancement, development, computer program,
machine, algorithm or other work or authorship that (i) relates to the business
or operations of the Company or any of its subsidiaries or affiliates, or
(ii) results from or is suggested by any undertaking assigned to Executive or
work performed by Executive for or on behalf of the Company or any of its
subsidiaries or affiliates, whether created alone or with others, during or
after working hours (including before the Effective Date). All Confidential
Information and all Employee Developments shall remain the sole property of the
Company or any of its subsidiaries or affiliates. Executive has not acquired and
shall not acquire any proprietary interest in any Confidential Information or
Employee Developments developed or acquired during the Term or during
Executive’s employment with the Company before the Effective Date. To the extent
Executive may, by operation of law or otherwise, acquire any right, title or
interest in or to any Confidential Information or Employee Development,
Executive hereby assigns to the Company all such proprietary rights. Executive
shall, both during and after the Term, upon the Company’s request, promptly
execute and deliver to the Company all such assignments, certificates and
instruments, and shall promptly perform such other acts, as the Company may from
time to time in its discretion deem necessary or

 

7

--------------------------------------------------------------------------------


 

desirable to evidence, establish, maintain, perfect, enforce or defend the
Company’s rights in Confidential Information and Employee Developments.

 

(f)            COMPLIANCE WITH POLICIES AND PROCEDURES. During the period that
Executive is employed with the Company hereunder, Executive shall adhere to the
policies and standards of professionalism set forth in the Company’s Policies
and Procedures as they may exist from time to time.

 

(g)           SURVIVAL OF PROVISIONS. The obligations contained in this
Section 2 shall, to the extent provided in this Section 2, survive the
termination or expiration of Executive’s employment with the Company and, as
applicable, shall be fully enforceable thereafter in accordance with the terms
of this Agreement. If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 2 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of that state, it is
the intention of the parties that such restriction may be modified or amended by
the court to render it enforceable to the maximum extent permitted by the law of
that state.

 

3.             TERMINATION OF PRIOR AGREEMENTS/EXISTING CLAIMS/AUTHORITY. Except
for any agreements relating to currently outstanding equity awards as of the
date of this Agreement (which remain outstanding, but subject to the terms of
this Agreement), this Agreement (and the agreements relating to the 2010 RSUs,
the 2010 Options and the MatchCo Options) constitutes the entire agreement
between the parties and, as of the Effective Date, terminates and supersedes any
and all prior agreements and understandings (whether written or oral) between
the parties with respect to the subject matter of this Agreement, including the
Agreement between the parties effective November 6, 2009, relating to employment
at MatchCo. Executive acknowledges and agrees that neither the Company nor
anyone acting on its behalf has made, and is not making, and in executing this
Agreement, Executive has not relied upon, any representations, promises or
inducements except to the extent the same is expressly set forth in this
Agreement. The Company represents that it has due authority to enter into this
Agreement and has taken all necessary corporate action to enter into this
Agreement and provide the compensation set forth herein.

 

4.             ASSIGNMENT; SUCCESSORS. This Agreement is personal in its nature
and none of the parties hereto shall, without the consent of the others, assign
or transfer this Agreement or any rights or obligations hereunder, other than
Executive to his heirs and beneficiaries upon his death to the extent provided
in this Agreement; provided that in the event of the merger, consolidation,
transfer, or sale of all or substantially all of the assets of the Company with
or to any other individual or entity, this Agreement shall, subject to the
provisions hereof, be binding upon and inure to the benefit of such successor
and such successor shall discharge and perform all the promises, covenants,
duties, and obligations of the Company hereunder, and in the event of any such
assignment or transaction, all references herein to the “Company” shall refer to
the Company’s assignee or successor hereunder.

 

5.             WITHHOLDING. The Company shall make such deductions and withhold
such amounts from each payment and benefit made or provided to Executive
hereunder, as may be required from time to time by applicable law, governmental
regulation or order.

 

8

--------------------------------------------------------------------------------


 

6.             HEADING REFERENCES. Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose. References to “this Agreement” or
the use of the term “hereof” shall refer to these Standard Terms and Conditions
and the Employment Agreement attached hereto, taken as a whole.

 

7.             REMEDIES FOR BREACH. Executive expressly agrees and understands
that Executive will notify the Company in writing of any alleged breach of this
Agreement by the Company, and the Company will have thirty (30) days from
receipt of Executive’s notice to cure any such breach. Executive expressly
agrees and understands that in the event of any termination of Executive’s
employment by the Company during the Term, the Company’s contractual obligations
to Executive shall be fulfilled through compliance with its obligations under
Section 1 of the Standard Terms and Conditions.

 

Executive expressly agrees and understands that the remedy at law for any breach
by Executive of Section 2 of the Standard Terms and Conditions will be
inadequate and that damages flowing from such breach are not usually susceptible
to being measured in monetary terms. Accordingly, it is acknowledged that, upon
Executive’s violation of any provision of such Section 2, the Company shall be
entitled to obtain from any court of competent jurisdiction immediate injunctive
relief and obtain a temporary order restraining any threatened or further breach
as well as an equitable accounting of all profits or benefits arising out of
such violation. Nothing in this Agreement shall be deemed to limit the Company’s
remedies at law or in equity for any breach by Executive of any of the
provisions of this Agreement, including Section 2, which may be pursued by or
available to the Company.

 

8.             WAIVER; MODIFICATION. Failure to insist upon strict compliance
with any of the terms, covenants, or conditions hereof shall not be deemed a
waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of, or failure to insist upon strict compliance with, any right
or power hereunder at any one or more times be deemed a waiver or relinquishment
of such right or power at any other time or times. This Agreement shall not be
modified in any respect except by a writing executed by each party hereto.

 

9.             SEVERABILITY. In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any law or
public policy, only the portions of this Agreement that violate such law or
public policy shall be stricken. All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and effect.
Further, any court order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.

 

 [The Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

Date:  December 22, 2010

 

 

 

 

IAC/InterActiveCorp

 

 

 

/S/ GREGG WINIARSKI

 

By: Gregg Winiarski

 

Title: Senior Vice President, General Counsel and Secretary

 

 

 

 

 

/s/ GREGORY R. BLATT

 

Gregory R. Blatt

 

--------------------------------------------------------------------------------
